ON MOTION FOR REHEARING.
GRAVES, Presiding Judge.
In appellant’s motion he stresses what is termed an error herein in that a witness was allowed to make the statement that about a year prior to the burning of such house appellant told the witness that he (appellant) had insurance on the house, appellant claiming herein that such method of proving this matter was improper and should have been proven as is suggested in Barnes v. State, 130 Tex. Cr. R. 547, 95 S. W. (2d) 112.
It is noted that appellant was merely charged with burning his own house in the city of Hillsboro, and as provided by Article 1312, Vernon’s Ann. P.C., the mere fact that one bums his own home in a city would render him criminally responsible. The indictment herein made no mention of a burning for the purpose of receiving any insurance on such house, and the mere mention that appellant told the witness that about a year prior to the burning he had insurance on the house was not necessary nor pertinent to the charge in the indictment. In the Barnes case, supra, it was held in substance that the proof of insurance should be evidence by direct testimony, as for instance, the policy itself, or a failure to produce same would be erroneous if such were existent. We do not think such case should govern here under the facts shown. Surely a statement by an accused that he had a policy of insurance on a burned house at a certain time would itself be primary evidence thereof in the nature of a confession, and if a confession be present it would not be necessary to offer further proof of the existence of such policy.
Again, the proof of insurance was not a part of the charge, and it was not necessary to prove the same; and its casual men*449tion on the part of the witness was not of any serious consequence in this trial.
The difference between this present case and that of Barnes v. State, supra, rests in the fact that it was thought in the Barnes case that a failure to offer proper secondary evidence was shown. In the present case, the evidence relative to insurance comes from appellant himself as told to the witness and is a declaration against interest. In either instance, we do not think any error is shown herein.
Appellant also contends that the difference between the time he was seen at his house with the oil can and the time the fire was observed was too great to be of any probative force. Appellant’s niece does place such time as around 8 o’clock, and she never does say that she saw him set the fire. But she does say that she saw him do certain things, and heard him say that he was going to set the house afire, which was surely after appellant had returned with his brother from West. The brother places himself and appellant on the road and at the town of West where they did considerable drinking, and finally returned to Hillsboro. The brother then let appellant out near to this house pretty close to the hour of 10 o’clock “about fifteen or twenty minutes before the fire. It was pretty close to 10 o’clock, about 9:30 or 10:00 o’clock, and it was about fifteen or twenty minutes after that when I heard about the fire.” It was shown by the record that the fire was turned in to the fire department at 10:40 P.M. It can readily be seen that the hours set by all parties were problematical, and none seemed to be positive as to the very instant that any event occurred. It does seem clear from the record that the state proved that appellant said he was going to bum his house; that he was taken to West in the afternoon of the fire that night; that he returned to Hillsboro about 9:30 or 10:00 o’clock; that he was seen at his house and heard to say that he was going to burn it; that he entered it with a can of kerosene in his hand; that the house burned with a strong smell of kerosene therein. Whether this house was set afire immediately after appellant’s entrance therein or at a later hour seems to be immaterial, if he set the same, and regardless of the estimate of time by the witnesses, the fact remains that somebody set this house afire; that appellant said he intended to do so, and was seen entering the house with the can of oil, and the house burned.
We think the testimony was sufficient to uphold the jury’s verdict of guilt.
*450The motion will be overruled.